973 So.2d 684 (2008)
LIGGETT GROUP, INC., Appellant,
v.
Beverly DAVIS, Appellee.
No. 4D04-3811.
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
Alvin B. Davis, P.A., of Squire, Sanders & Dempsey, Miami, Kelly A Luther of Clarke Silverglate & Campbell, P.A., and Aaron H. Marks, Leonard A. Feiwus, and Julie R. Fischer of Kasowitz, Benson, Torres & Friedman, LLP, appellant.
Daniel F. O'Shea and Angel M. Reyes of Reyes, O'Shea & Coloca, PA., Coral Gables, for appellee.
Prior report: ___ So.2d ___.

ON MOTION FOR CERTIFICATION
PER CURIAM.
We grant Liggett Group, Inc.'s motion for certification and certify the following as questions of great public importance:
1. Is a plaintiff required to establish an alternative safer design in order to prevail on a design defect claim for an inherently dangerous product?
2. Should Florida adopt the Restatement (Third) of Torts for design defect cases?
WARNER, GROSS, JJ., and SCOLA, JACQUELINE HOGAN, Associate Judge, concur.